     Case 1:21-cv-06135-AKH Document 30 Filed 08/13/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK



  MEDEQUA, LLC
                                               CIVIL ACTION NO. 1:21-cv-06135 (AKH)
                     Plaintiff,

       - vs. –

  O’NEILL & PARTNERS LLC,                                       ORDER

                    Defendant.



 ORDER GRANTING MOTION TO DEPOSIT SUM OF MONEY WITH THE COURT


       Defendant O’Neill & Partners LLC, having filed a Motion to Deposit Sum of

Money with the Court pursuant to 28 U.S.C. § 1335, Fed. R. Civ. P. 22(a)(2), and Fed.

R. Civ. P. 67 seeking to deposit the sum of $5,071,541.00 with the Court, and the

Court having considered the motion,

       IT IS ORDERED, that the Clerk of the Court accepts and deposits the sum of

$5,071,541.00 into the Disputed Ownership Fund (“DOF”) in the Court Registry

Investment System (“C.R.I.S.”)  further order of this CourtǤ




SO ORDERED.
                                                 /s/ Hon. Alvin K. Hellerstein
Dated: August 13, 2021
                                                 United States District Judge
       New York, New York
